                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA

  In Re:                                    *
                                            *    Chapter 13
     STEPHEN P BROWN,                       *    Case Number: 19-01215- TOM-13
                                            *
  Debtor.                                   *
                                            *

   RESPONSE TO OBJECTION TO CONFIRMATION AND BRIEF IN SUPPORT OF

                                         CONFIRMATION

        Now Comes Debtor, by and through counsel and hereby files this Response to Objection

 to Confirmation and Brief in Support of Confirmation of the Chapter 13 plan.

        I.       FACTS

        Debtor filed his case on March 21, 2019 and listed TitleMax as a secured creditor whose

 debt would be modified under the plan. Titlemax has objected to the plan and relied upon the

 decision in In re Northington, in support of its position that the pawn transaction travels out side

 of the plan. In re Northington, 876 F.3d 1302, 1305 (11th Cir. 2017). Northington is a narrow

 decision that deals with a pawn transaction AFTER the maturity date has been reached; here we

 have a bankruptcy filing PRIOR to the maturity date.



        II.     THREE TYPES OF PAWN SITUATIONS

        A pawn transaction is governed under State law. See generally, Alabama Code §5-19A-

 1 (1975). Under the pawn statute, a car is pledged for a loan, and the pawnbroker gets a lien on

 the goods. “A pawnbroker shall have a lien on the pledged goods pawned for the money

 advanced and the pawnshop charge owed . . . The pawnbroker shall retain possession of the

 pledged goods … until the lien is satisfied.” Alabama Code §5-19A-10(a).



                                                   1


Case 19-01215-TOM13         Doc 41    Filed 07/24/19 Entered 07/24/19 16:05:08              Desc Main
                                     Document     Page 1 of 6
 If the lien on the pledged goods is not satisfied on or before the maturity date, the goods “shall be

 held by the pawnbroker for 30 days following the [maturity] date and may be redeemed or

 repurchased by the pledgor or seller within the period by the payment of the originally agreed

 redemption price, and by the payment of an additional pawnshop charge equal to the original

 pawnshop charge.” See id, Alabama Code §5-19A-10(b). Goods not paid prior to the maturity

 date and not paid prior to the expiration of the 30 day redemption period “shall be forfeited to the

 pawnbroker and absolute right, title and interest in and to the good shall vest in the pawnbroker.”

 Ala Code §5-19A-6.

        Therefore, the pawn statute creates three categories or sets out three time periods in

 which a pawn transaction may fall under. In application to a bankruptcy and the interplay

 therein, under the pawn statute there are 3 possible categories of the pawned debt with a

 subsquent bankruptcy being filed.

        a.   Goods are pawned and a bankruptcy is filed within 30 days. (THE FACTS OF

             THIS CASE)

        b. Goods are pawned, the maturity date passes, but a bankruptcy petition is filed

             prior to the 30 days given to redeem (prior to 60 days) (THE IN RE

             NORTHINGTON OPINION)

        c. Goods are pawned and both the maturity date and redemption date pass before

             someone filed for bankruptcy. (NOT DISPUTED or at issue here: rights after 60

             days automatically vested. See. e.g. In re Howard, 507 B.R. 394 (N.D. Ga. 2014))

        In the instant case, we have the first scenario whereby the debtor filed his case prior to

        the maturity date even being reached. Therefore, the ‘property of the estate’ is the car

        itself, subject to a lien; not just a redemptive right.



                                                    2


Case 19-01215-TOM13         Doc 41    Filed 07/24/19 Entered 07/24/19 16:05:08              Desc Main
                                     Document     Page 2 of 6
                 III.    WHAT NORTHINGTON SAID

         The Eleventh Circuit indicated that the court had to deal with the interplay of the U.S.

 Bankruptcy Code in defining property of the estate and the ability to modify secured claims –

 against the Georgia Pawn Statute (similar to Alabama’s). In looking at how the two interacted,

 the court first looked at the facts at hand.

         So how do these provisions interact? Very briefly, here’s the deal: The debtor in
         this case entered into a pawn transaction in which he pledged his car in exchange
         for a loan, defaulted on the loan by failing to repay it on time, and then, shortly
         before the expiration of the redemption period—during which he could pay off his
         debt (with interest) and thereby regain title to his car—filed a Chapter 13
         bankruptcy petition. Even though the Bankruptcy Code extended the debtor’s
         state-law grace period an additional 60 days, he still failed to redeem the car. All
         agree that because the debtor filed for bankruptcy before the grace period lapsed,
         the car and the associated right of redemption initially became part the bankruptcy
         estate pursuant to Section 541(a)(1).

 In re Northington, 876 F.3d 1302, 1305 (11th Cir. 2017).

         Therefore, in Northington, we have the second scenario, whereby the time period of the

 transaction was in the redemption period, facts distinguishable herein.



                         A.      WHAT THE ELEVENTH CIRCUIT SAID REGARDING

                         PROPERTY OF THE ESTATE.

         In the opinions of In re Northington and In re Lewis, cited by TitleMax, the courts need

 to look first to see what rights are conferred by state law giving rise to what is actually in the

 ‘property of the estate’. Property of the estate is defined broadly as “all legally and equitable

 interest of the debtor in property as of the commencement of the case.” In re Lewis, 137 F3d

 1280, 1283 (11th Cir 1998), citing 11 U.S.C.A. §541(a)(1); see also, In re Northington, 876 F.3d

 at 1305. To determine what the property consists of, a court must look to state law. See In re

 Lewis, at 1283, citing In re Thomas, 883 F.2d 331, 995 (11th Cir 1989).

                                                   3


Case 19-01215-TOM13           Doc 41    Filed 07/24/19 Entered 07/24/19 16:05:08              Desc Main
                                       Document     Page 3 of 6
        The debtor Gustavius Wilber and Titlemax entered into a pawn transaction under Georgia

 law.   The debtor failed to repay the loan (or file bankruptcy) within the maturity date. Georgia,

 like Alabama, gives a 30 day redemption period to redeem property. Wilber, on October 30, just

 before his redemptive period was set to expire on November 2, filed a petition for relief under

 Chapter 13 of the bankruptcy code. The debtors argued that the car was in the case, subject to a

 lien (and also on res judicata ground for Titlemax not timely objecting). TitleMax argued that

 the car was their vehicle by not being properly redeemed.

        In Northington, the ‘property of the estate’ wasn’t the car, but rather just the right of

 redemption. See Northington, Since the property wasn’t redeemed on time, or even with the 60

 day extension of the bankruptcy code, the Court determined the period had lapsed, and TitleMax

 was the owner of the vehicle. See generally, Northington, 876 F.3d at 1312. The automatic stay

 didn’t stay the entire contract and running of the redemptive period as the bankruptcy code could

 only extend the redemption by 60 days. This case reflects the same basic phenomenon as an

 option contract: “Under Georgia’s pawn statute, following his loan’s maturity date, Wilber has a

 conditional right to possess the Charger as well as a right to redeem it during the statute period.

 But after the expiration of the prescribed period , Wilber had no right in the car” and his rights

 were extinguished and forfeited to Titlemax. (emphasis added) In re Northington, 876 F.3d at

 1315 (11th Cir. 2017). Thus, the Debtor (Wilber) didn’t have the car, but just a right to redeem

 and a right to possess until his interest expired. Owing to a Debtor’s right to possess, the court

 noted that TitleMax still should seek relief from the stay, rather than self help and repossession

 of the vehicle.




                                                   4


Case 19-01215-TOM13         Doc 41    Filed 07/24/19 Entered 07/24/19 16:05:08               Desc Main
                                     Document     Page 4 of 6
                IV.     THE CASE AT BAR: PRIOR TO MATURITY DATE

        In looking at what constitutes ‘property of the estate’ in the present case, the court would

 find that the facts of this case are markedly different. Debtor filed his case prior to the maturity

 date under the contract. Thus, the redemptive period hasn’t been entered into yet. In looking at

 state law, the debtor has a right to the car, subject to a lien by Titlemax. See Ala Code §5-19A-

 10(a) (A pawnbroker shall have a lien on the pledged goods).

        Since the title is still in the name of the debtor, the interest may be modified. See

 generally 11. USC. §1332(b). Thus, debtor seeks to modify the debt under and modify the rights

 of the secured creditor to pay the lien in accordance with the plan. See 11 USC §1322(b)(2).

 Remember, once the property of the estate is established under state law (right to the car with a

 lien), the code allows for such modification. See id, see also 11 USC. §1322(b)(3) (allowing for

 cure). The salient difference here, is that by filing the petition, the maturity date hasn’t been

 reached and the contract is cured; by contrast, a filing after the maturity date changed the

 contract from a lien via the Pawn statute under subsection (a) of Ala Code §5-19A-10 to

 subsection (b) redemption rights. Therefore, Titlemax has a lien for the money advanced, and

 one pawn charge (subject to adequate valuation under the ‘cramdown’ of §506). They are

 provided for as such and thus the plan should be confirmed.

        Respectfully submitted,

                                        __/s/ Stephen L Klimjack_______________
                                        STEPHEN L. KLIMJACK (KLIMS7892)
                                        Stephen L. Klimjack, LLC
                                        2001 Park Place North, Ste. 300
                                        Birmingham, AL 36203
                                        (205) 322-0100
                                        (205) 322-0109 fax


                                  CERTIFICATE OF SERVICE

                                                   5


Case 19-01215-TOM13         Doc 41    Filed 07/24/19 Entered 07/24/19 16:05:08               Desc Main
                                     Document     Page 5 of 6
        I do hereby certify that on this the 24th day of July, 2019, a copy of the foregoing
 document was served on the Trustee, Bradford W. Caraway, by the U.S. Bankruptcy Court
 Electronic Filing System (ECF), and upon the following via first class mail

 Bankruptcy Trustee
 Bradford W. Carraway
 P.O. Box 10848
 Birmingham, AL 35202

 Stephen P. Brown
 1017 17th St. SW
 Birmingham, AL 35211

 Jeffrey L. Ingram
 GALESE & INGRAM, P.C.
 800 Shades Creek Pkwy, Suite 300
 Birmingham, AL 35209

                                      __/s/ Stephen L Klimjack_______________
                                      STEPHEN L. KLIMJACK




                                                 6


Case 19-01215-TOM13        Doc 41    Filed 07/24/19 Entered 07/24/19 16:05:08            Desc Main
                                    Document     Page 6 of 6
